IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2013-CA-01334-COA

ARMON RANDALL A/K/A ARMON ANDRE                                            APPELLANT
RANDALL

v.

STATE OF MISSISSIPPI                                                        APPELLEE

DATE OF JUDGMENT:                         07/02/2013
TRIAL JUDGE:                              HON. ROGER T. CLARK
COURT FROM WHICH APPEALED:                HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   MICHAEL W. CROSBY
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: LISA L. BLOUNT
NATURE OF THE CASE:                       CIVIL - POST-CONVICTION RELIEF
TRIAL COURT DISPOSITION:                  MOTION FOR POST-CONVICTION RELIEF
                                          DENIED
DISPOSITION:                              AFFIRMED - 10/14/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., MAXWELL AND FAIR, JJ.

       MAXWELL, J., FOR THE COURT:

¶1.    Almost ten years after pleading guilty to capital murder, Armon Randall seeks to

vacate his guilty plea and sentence of life without parole. The gist of his motion for post-

conviction relief (PCR) is that the predicate robbery, which elevated his charge to capital

murder, was insufficiently pled in his indictment. After review, we find his challenge fails

for both procedural and substantive reasons.

¶2.    Procedurally, his motion is both untimely and subsequent to an earlier PCR motion.

And substantively, the indictment sufficiently identified robbery as the underlying offense
and listed its statutory section. We find this is all that is required to charge capital murder

premised on robbery.1 For these reasons, we affirm.

                               Facts and Procedural History

¶3.    In 1998, a jury found Randall guilty of the 1993 capital murder of Eugene Daniels.

The murder was a capital offense because it occurred during a robbery. Randall was

sentenced to death, but the Mississippi Supreme Court overturned his conviction and

remanded the case for a new trial. See Randall v. State, 806 So. 2d 185, 235 (¶145) (Miss.

2001). On May 9, 2002, Randall opted to avoid a possible death sentence, and pled guilty

to capital murder. He was sentenced to life without parole.2

¶4.    In July of 2005, Randall filed his first PCR motion. The motion challenged the

legality of his sentence. After a hearing, the circuit court denied his motion. And this court

affirmed the denial. See Randall v. State, 987 So. 2d 453, 455 (¶9) (Miss. Ct. App. 2008).

¶5.    In January of 2012, Randall filed a second PCR motion, again arguing his sentence

was illegal. His motion also included a new claim—that his capital-murder indictment was

defective. On July 8, 2013, the circuit court denied Randall’s motion. Randall appealed.

                                          Discussion




       1
          Randall also argues his sentence was illegal. But this court has already decided the
legality of Randall’s sentence. See Randall v. State, 987 So. 2d 453, 455 (¶8) (Miss. Ct. App.
2008) (holding that “Randall’s sentence of life without parole, following his plea of guilty,
[did] not violate his constitutional right against ex post facto application of the law”). So this
issue is successive-writ barred.
       2
           See Miss. Code Ann. § 97-3-21 (Rev. 2014).

                                                2
¶6.    “We review the dismissal of a PCR motion under an abuse-of-discretion standard.”

Williams v. State, 110 So. 3d 840, 842 (¶11) (Miss. Ct. App. 2013). Reversal is proper only

“if the circuit court’s decision was clearly erroneous.” Id. “We review questions of law de

novo.” Id.

       I.       Time-Bar

¶7.    A defendant’s post-conviction challenge to an indictment after a guilty plea must be

filed within three years of entry of the judgment of conviction.3 But Randall waited almost

ten years to challenge his indictment. His guilty plea and judgment of conviction were

entered on May 9, 2002, yet he did not seek post-conviction relief until January 11, 2012.

So his PCR motion is almost seven years too late and is time-barred.

       II.      Successive-Writ Bar

¶8.    We also find Randall’s present PCR motion is barred as a successive writ. An order

dismissing or denying a PCR motion is a final judgment that bars a second or successive

PCR motion.4 And here, Randall filed his recent PCR challenge after the circuit judge had

already dismissed his first PCR motion on November 3, 2006. Thus, Randall’s PCR attack

is also subsequent-writ barred.

       III.     Defective Indictment




       3
         See Miss. Code Ann. § 99-39-5(2) (Supp. 2014); see also Jordan v. State, 118 So.
3d 656, 658 (¶8) (Miss. Ct. App. 2013) (“[T]he three-year statute of limitations applies to
claims that an indictment was defective.”).
       4
            Miss. Code Ann. § 99-39-23(6) (Supp. 2014).

                                             3
¶9.    Randall recognizes these procedural snags but argues they should be ignored because

his indictment was defective. As he sees it, his guilty plea should be set aside and his life

sentence vacated, since the charging document did not list the elements of the underlying

offense, robbery—the crime that elevated his murder to capital murder. Since our supreme

court has already rejected this argument, we disagree.

¶10.   Our Constitution mandates that “[i]n all criminal prosecutions, the accused shall enjoy

the right . . . to be informed of the nature and cause of the accusation[.]” U.S. Const. amend.

VI.5 Thus, a defendant is entitled to “notice and a reasonable description of the charges

against him so that he may prepare his defense.” Batiste v. State, 121 So. 3d 808, 836 (¶42)

(Miss. 2013) (quoting Goff v. State, 14 So. 3d 625, 665 (¶175) (Miss. 2009)). Generally, if

an indictment tracks the language of a criminal statute, it is sufficient to inform the defendant

of the charged crime. Stevens v. State, 808 So. 2d 908, 919 (¶30) (Miss. 2002).

¶11.   Here, the indictment charged that Randall:

       [O]n or about October 28, 1993, did wilfully, unlawfully, with or without deliberate
       design, then and there feloniously kill Eugene Daniels, a human being[,] while in the
       commission of the crime and felony of [r]obbery, as defined by [s]ection 97-3-73,
       Miss. Code of 1972 (as amended), contrary to and in violation of [s]ection 97-3-
       19(2)(e), Miss. Code of 1972, as amended, and against the peace and dignity of the
       State of Mississippi.

(Emphasis added).

¶12.   The supreme court has said that “[i]n capital-murder cases, unless the underlying


       5
          Mississippi’s Constitution includes the same notice protections. See Miss. Const.
art. 3, § 26 (1890) (“In all criminal prosecutions the accused shall have the right . . . to
demand the nature and cause of the accusation.”).

                                               4
felony is burglary,[6 ] ‘the underlying felony that elevates the crime to capital murder must

be identified in the indictment along with the section and subsection of the statute under

which the defendant is being charged.” Batiste, 121 So. 3d at 836 (¶43) (quoting Goff, 14

So. 3d at 665 (¶176)). “No further detail is required.” Id. (quoting Goff, 14 So. 3d at 665

(¶¶175-77)). Because Randall’s indictment identified the underlying felony as robbery and

listed the section of the statute under which he was charged,7 the capital-murder charge was

sufficiently pled, and his indictment was not defective. We affirm.

¶13. THE JUDGMENT OF THE HARRISON COUNTY CIRCUIT COURT
DENYING THE MOTION FOR POST-CONVICTION RELIEF IS AFFIRMED. ALL
COSTS OF THIS APPEAL ARE ASSESSED TO HARRISON COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS,
CARLTON, FAIR AND JAMES, JJ., CONCUR.




       6
          “Burglary is unlike robbery and all other capital murder predicate felonies in that
it requires as an essential element the intent to commit another crime.” Batiste, 121 So. 3d
at 837 (¶46) (quoting Berryhill v. State, 703 So. 2d 250, 256 (¶24) (Miss. 1997)). Therefore,
“capital murder indictments that are predicated on burglary are required to state the
underlying offense to the burglary.” Id. at 836 n.6 (quoting Berryhill, 703 So. 2d at 255
(¶23)).
       7
         The indictment properly cited Mississippi Code Annotated section 97-3-73 (Rev.
2006), which states: “Every person who shall feloniously take the personal property of
another, in his presence or from his person and against his will, by violence to his person or
by putting such person in fear of some immediate injury to his person, shall be guilty of
robbery.”

                                              5